         Case 9:20-mj-00018-KLD Document 4 Filed 06/04/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  In the Matter of the Search of:
                                                    MJ 20-18-M-KLD


  Seven USPS packages, more fully                    ORDER
  described in Attachment A,
  incorporated herein by reference

      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.

             DATED this 4th day of June, 2020.




                                               United States Magistrate Judge




                                           1
